IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                      OCTOBER SESSION, 1996            FILED
                                                         April 28, 1997

                                                     Cecil Crowson, Jr.
MARVIN ANTHONY MATHEWS,)                               Appellate C ourt Clerk
                        )          No. 02C01-9512-CC-00366
     Appellant          )
                        )          LAUDERDALE COUNTY
vs.                     )
                        )          Hon. Joseph H. Walker, Judge
STATE OF TENNESSEE,     )
FRED RANEY, WARDEN      )          (Habeas corpus)
                        )
     Appellee           )



For the Appellant:                 For the Appellee:

MARVIN ANTHONY MATHEWS             JOHN KNOX WALKUP
Pro Se                             Attorney General and Reporter
Cold Creek Correctional Facility
P. O. Box 1000
Henning, TN 38041-1000             EUGENE J. HONEA
                                   Assistant Attorney General
                                   LISA A. NAYLOR
                                   Legal Assistant
                                   Criminal Justice Division
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493


                                   AT TRIAL:

                                   CHARLOTTE H. RAPPUHN
                                   Assistant Attorney General
                                   LISA A. NAYLOR
                                   Legal Assistant
                                   Criminal Justice Division
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493




OPINION FILED:

AFFIRMED PURSUANT TO RULE 20

David G. Hayes
Judge
                                            OPINION



        The appellant, Marvin Anthony Mathews, appeals the summary dismissal

by the Lauderdale County Circuit Court of his pro se petition for a writ of habeas

corpus. The appellant is currently incarcerated at the Cold Creek Correctional

Facility in Lauderdale County. In his pro se petition, the appellant states that, in

1984, he was convicted of third degree burglary in the Criminal Court of Shelby

County. The appellant alleges that, following his conviction, he was sentenced

as a “persistent offender and an especially aggravated offender” to ten years

imprisonment in the Tennessee Department of Correction “at fifty (50) percent.”

He further alleges that his status as a “persistent offender and an especially

aggravated offender” was based upon eight prior convictions that have been “set

aside” by this court.1 Thus, the appellant contends that he is serving an

"excessive sentence."2



        The trial court dismissed the appellant's petition, finding that the petition

failed to state a cognizable claim for habeas corpus relief. Habeas corpus relief

is available in Tennessee only when the face of the judgment or the record of the

proceedings upon which the judgment is rendered reveals that the convicting

court was without jurisdiction or authority over the appellant or that the

appellant's sentence of imprisonment has expired. Archer v. State, 851 S.W.2d

157, 164 (Tenn. 1993). Moreover, the appellant has the burden of establishing

either a void judgment or the expiration of his sentence by a preponderance of

the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.

1994). In the instant case, the appellant alleges only that his sentence is

excessive. Thus, the trial court’s dismissal of the appellant’s habeas corpus



        1
            The record does not contain any documentation concerning these prior convictions.

        2
         In essence, the appellant appears to be challenging his status as a persistent offender of
an esp ecially aggra vated off ense.

                                                  2
petition was proper.



       Furthermore, the trial court correctly concluded that it was unable to treat

the petition as one for post-conviction relief, because the Circuit Court of

Lauderdale County lacks jurisdiction to hear the appellant’s claim. Petitions for

post-conviction relief must be filed in the court where the conviction occurred.

Tenn. Code Ann. § 40-30-204(a) (1995 Supp.).



       Finding that no error of law was committed by the trial court and that an

opinion would have no precedential value, we affirm, pursuant to Tenn. Ct. of

Crim. App. Rule 20, the trial court’s dismissal of appellant's petition for a writ of

habeas corpus.



                                    ____________________________________
                                    DAVID G. HAYES, Judge



CONCUR:



_______________________________
JOHN H. PEAY, Judge


_______________________________
PAUL G. SUMMERS, Judge




                                           3